Per Curiam.
The respondent was prosecuted upon an information charging him with living in a state of adultery. A demurrer to the complaint was sustained, on the ground that the facts did not constitute the cause of action sought to be charged under § 7231 of Bal. Code (P. C. § 1799), but only the offense charged under § 7238 of such code (P. C. § 1790). The state has appealed.
Its brief is very meager. The respondent has filed no brief whatever herein, and made no appearance. As near as we can gather from the record, the lower court was of the opinion that respondent could not be convicted of this offense, but only of that provided against by supra, § 7238. We think the views by us expressed in State v. Keith, ante p. 77, 92 Pac. 893, are conclusive of the case at bar. Upon that authority, the judgment of the honorable superior court herein is reversed, and the cause remanded with instructions to overrule the demurrer and to proceed to trial with the cause.